BAKER, Circuit Judge
(after stating the facts as above). Appellant’s averments of identity and consequent interference are unavailing against the demurrer if their falsity appears from an inspection of -the patents.
Passmg appellee’s contentions that the Perky patent is void on its face and therefore cannot supply a basis for any kind of suit in equity, and that interference can never properly be declared under section 4918 between a design patent and a mechanical patent, owing to their difference in character, we think it sufficient in this case to say that we find no interference in fact. The form which Perky claimed was beautiful and the form which Williams said was useful are radically different in their appeal to the eye, for in one the dominant line is straight and in the other curved.
The decree is affirmed.